 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities for the purposes of collective bargaining or other mutualaid or protection, and present a ready and effective means of destroying self-organization among its employees.Because of Respondent's unlawful conductand since there appears to be an underlying attitude of opposition on the partof Respondent to the purposes of the Act to protect the rights of employees gen-erally," the undersigned is convinced that if Respondent is not restrained fromcommitting such conduct, the danger of their commission in the future is to beanticipated from Respondent's conduct in the past, and the policies of the Actwill be defeated. In order, therefore, to make effective the interdependentguarantees of Section 7 of the Act, to prevent a recurrence of unfair labor prac-tices, and thereby minimize industrial strife which burdens and obstructs com-merce, and thus effectuate the policies of the Act, the undersigned will recom-mend that Respondent cease and desist from in any manner infringing uponthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.American Federation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.By discriminating in regard to the hire and tenure of employment of Eliza-beth Victor and thereby discouraging membership in American Federation ofLabor, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]11 SeeMay Department Stores Company,etc. v. N.L. It. B.,326 U. S. 376.KELLYA.ScorrandINTERNATIONALASSOCIATIONOFMACHINISTS,DISTRICTLODGENo. 727.Case No.21-CA-753.March5, 1591Decision and OrderOn November 29, 1950, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent,filed exceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examiner1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Houston, Reynolds,and Styles].93 NLRB No. 98. KELLY A. SCOTT I655at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trail Examiner, with the following additions,exceptions, and modifications :1.The Trial Examiner found that the Respondent operates hisbusiness of distributing new Hudson automobiles at retail under anexclusivefranchise in a specified territory.This is not precisely so.The Respondent's franchise agreement with the wholesale distributorprovides that the wholesaler or anyone else designated by the whole-saler may sell new Hudson automobiles within the territory.How-ever, although that factor is not determinative, we note that for manyyears before the unfair labor practices found here, the Respondenthas in fact been, and still is, the exclusive retail dealer in new Hudsonautomobiles in this territory.What is controlling is the fact that thefranchise in question ultimately associates the Respondent with aNation-wide producer and distributor of automobiles, and that thefranchise provides certain controls as to the Respondent's capital re-quirements, place of business, hours, service facilities, personnel, signs,and local area advertising.Under the circumstances, we find thathere, no less than in theBaxter Bros.case(91NLRB 1564), theRespondent's business is an integral part of a multistate business, andthat it will effectuate the policies of the Act to assert jurisdiction overthe Respondent.2.We find, as did the Trial Examiner, that the Respondent refusedto bargain in violation of Section 8 (a) (5) and 8 (a) (1) of the Act.The Respondent contends, among other things, that the complaintshould be dismissed because, after the refusal to bargain, the Unionlost its majority status by virtue of the fact that two employees whohad previously authorized the Union to act as their bargaining rep-resentative quit the Respondent's employment for reasons having noconnection with any unfair labor practice.We find no merit in thiscontention.It is clear, as the Trial Examiner found, that the Unionrepresented a majority of the employees in the appropriate unit atthe time of the refusal to bargain, and that is the determinative fact.22Earl Severin, Inc.,90 NLRB 86 Nor can it be said that the Respondent's refusalto bargain was predicated on any good-faith doubt as to the Union's majority at that time.It is true that on May 14, 1950, subsequent to the refusal to bargain, the Union and theRespondent had a conference in which the union representative stated that the unfairlabor practice charge in this proceeding might not have been filed if the Respondent hadconsented to the holding of an election, and the Respondent replied: ". . . Go ahead andhave your damn election."We do not find in this incident or in any other conduct dis-closed by the record any evidence that the Respondent on April 14, 1950, refused torecognize the Union because it in good faith doubted the Union's majority. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor is the alleged loss of majority subsequent to the refusal to bargaindeterminative of the remedy to be orderd.This Board has heldwith court approval that the only means by which a refusal to bargaincan be effectively remedied is an affirmative order requiring the em-ployer to bargain with the Union which represented a majority atthe time of the refusal to bargain.3 It is immaterial that in thiscase the alleged loss of majority is predicated on the nondiscriminatoryquitting of two employees.Here, no less than in cases where thealleged loss of majority results from withdrawals from the union,itmust be presumed that, but for the Respondent's illegal refusalto bargain, the Union would have been able to retain its majorityamong those remaining in the Respondent's employ.4OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Kelly A. Scott,his agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing,upon request, to bargain collectively with Inter-national Association of Machinists, District Lodge No. 727, as theexclusive representative of all mechanics, lobe men, parts men, bodyand fender men, painters, service mechanics, maintenance men, andworking foremen at the Respondent's Van Nuys, California, auto-mobile sales establishment, excluding guards, professional employees,clerical employees,salesmen,and supervisors as defined by the Act.(b) In any other manner interfering with the efforts of the above-named Union to bargain collectively with the Respondent.2.Take the following affirmative action, which the Board findswilleffectuate the policies of the Act :(a)Upon request, bargain collectively with International Associa-tion of Machinists, District Lodge No. 727, as the exclusive repre-sentative of all the employees in the above-described appropriate unit,and if an understanding is reached, embody such understanding ina signed agreement.(b)Post in his plant at Van Nuys, California, copies of the noticeattached hereto and marked Appendix A 5 Copies of said notice, tobe furnished by the Regional Director for the Twenty-firstRegion,shall, after being duly signed by the Respondent, be posted by the3N L R B. v Lora!lardCo , 314 U S 5124 See, for example, NL R B v Franks Bros.Co , 321 U. S. 7021 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words . "A Decision and Order,"the words:"A Decreeof the United States Court of Appeals Enforcing " KELLY A. SCOTT657Respondent immediately upon receipt thej^eof land be maintained byhim for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-first Region, LosAngeles, California, in writing, within ten (10) days from the dateof this Order, what steps the Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT in any manner interfere with the efforts of INTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGENo. 727,to bargain collectively with me, or refuse to bargain with saidunion as the exclusive representative of my employees in thebargaining unit described herein.I WILL bargain collectively, upon request, with the above-namedunion, as the exclusive representative of the employees-in thebargaining unit described herein with respect to grievances, labordisputes, rates of pay, wages, hours of employment, and otherterms and conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.The bargaining unit is:All mechanics, lube men, parts men, body and fender men,painters, service mechanics, maintenance men, and workingforemen, excluding guards, professional employees, clericalemployees, salesmen, and supervisors as defined in the Act.KELLY A. SCOTT,Employer.By ---------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderGeorge H. O'Brien, Esq.,for the General Counsel.Carter & Potruch, by Messrs. Frederick A. PotruchandJames M. Nicoson,'forthe Respondent.E. M. Skagen, Esq.,for the Union.943732-51-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge duly filed -on April 14, 1950, by International Association ofMachinists, District Lodge No. 727, herein called the Union, the General Counselof the National Labor Relations Board, herein respectively called the GeneralCounsel and the Board, by the Regional Director for the Twenty-First Region(Los Angeles, California), issued his complaint on August 18, 1950, allegingthat Kelly A. Scott, Van Nuys, California, herein called the Respondent, hadengaged in, and was engaging in, unfair labor practices affecting commerce,within the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.Copies of the complaint and the charge, together with notice of hearing thereon,were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that on and since April 14, 1950, the Respondent has refused to bargain collect-ively.with the Union although the Union had been selected and designated thecollective bargaining representative by the Respondent's employees- in a 'certainappropriate unit.On August 30, 1950, the Respondent duly filed an answer denying the com-mission of the alleged unfair labor practices.Pursuant to notice, a hearing was held in Los Angeles, California, on October3, 4, and 5, 1950, before Howard Myers, the duly designated Trial Examiner.The Respondent and the General Counsel were represented by counsel ; the Unionby a representative thereof.The parties participated` in the hearing and wereafforded full opportunity to be heard,to examine and cross-examine'witnesses,and to introduce evidence pertinent to the issues.At the conclusion of the General Counsel's case-in-chief, counsel for the Re-spondent moved to dismiss the complaint for lack of proof. The motion wasdenied.He then moved to dismiss the allegations of the complaint with respectto the appropriateness of the unit and the Union's majority status therein.Decision thereon was reserved.The motions are hereby denied.The Respond-ent called no witnesses and rested its case at the conclusion of the GeneralCounsel's case.The parties waived oral argument and then were advised thatthey might file briefs or proposed findings of fact and conclusions of law, or both,with the undersigned on or before October 20, 1950.1Briefs have been receivedfrom counsel for the Respondent and for the General Counsel.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTKelly A. Scott owns and operates a plant and offices in Van Nuys, California,where he is engaged in the service, sale, and distribution of automobiles, operat-ing under an exclusive franchise for the entire city of Van Nuys from HudsonSales Corporation, Los Angeles, California, which, in turn, by agreement withHudson Motor Car Company, Detroit, Michigan,` the manufacturer of Hudsonautomobiles, is the exclusive distributor of new Hudson automobiles in SouthernCalifornia, wherein Van Nuys is located.Hudson,'Sales Corporation's territoryalso covers parts of Arizona and Nevada.'At the request of Respondent's counsel the time was extended to November 15, 1950: KELLY A. SCOTT659During 1949, the Respondent purchased from Hudson Sales Corporation newHudson automobiles valued at $241,619.14 and parts and accessories valued at$29,917.91.During the said year, the Respondent's sales of new automobilesamounted to $312,806 81, and his sales of parts and accessories amounted to$47,029.91.During the first 6 months of 1950, the Respondent's purchases of new auto-mobiles, parts, and accessories from Hudson Sales Corporation amounted to$288,959 97.All new Hudson automobiles, and accessories attached thereto, sold by theRespondent, are manufactured in Detroit, Michigan, and are shipped from thereto Hudson Sales Corporation in Los Angeles, California, which delivers them tothe Respondent.Practically all the parts and accessories sold by or used by the Respondentare shipped from Detroit, Michigan, to Hudson Sales Corporation which deliversthem to the Respondent.The Respondent, besides its used car department, also maintains a service andrepair department which services the cars of its new car customers and otherlocal customers.All the Respondent's sales of automobiles, both new and used, parts, andaccessories, are made either locally or within the State of California.Counsel for the Respondent contended at the hearing, and in his brief, thatthe complaint, with respect to jurisdiction, should be dismissed because theBoard should not assert jurisdiction over the Respondent herein since all thepurchases and sales of the Respondent were made within the State of California.For the reasons stated by the Board inBaxter Bros.,91 NLRB 1564, thecontention is without merit.Accordingly, the undersigned finds that during alltimes material herein the Respondent was, and now is, subject to the jurisdictionof the Board and that it will effectuate the policies of the Act for the Board toassert jurisdiction over the Respondent.11.THEORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge No. 727, is a labororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESThe Refusal to Bargain Collectively with the UnionA. The appropriate unitThe complaint alleged that the appropriate unit comprises all the Respondent's"mechanics, tube men, parts men, body and fender men, painters, servicemechanics,maintenance men and working foremen, excluding guards, pro-fessional employees, clerical employees, and supervisors as defined by, the Act."The Respondent's answer denied the allegation but no evidence was offered insupport of the denial.According to the credible testimony of John Foote and Delmar A. Gordon,two representatives of the Union, they, together with Daniel Sharp, a unionmember, called upon the Respondent on April 14, 1950, at his place of businessin Van Nuys and there Gordon, after introducing himself, Sharp, and Foote tothe Respondent, informed the Respondent that the Union represented a majorityof his production and maintenance employees and then requested him to bargaincollectivelywith the Union as representative of those employees. The Re-spondent replied by ordering Gordon, Sharp, and Foote off his premises, addingthat he did not want to discuss anything with them. It is clear therefrom that 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent raised no question as to the appropriateness of the unit inwhich the Union claimed representation.Upon the entire record in the case, the undersigned is of the opinion and finds,as alleged in the complaint and in accord with Board decisions,' that all theRespondent's mechanics, lube men, parts men, body and fender men, painters,service mechanics, maintenance men, and working foremen, excluding guards,professional employees, clerical employees, salesmen, and supervisors as definedby the Act, at all times material herein constituted, and now constitute, a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.B. Representation by the Union of a majority in the appropriate unitAt the hearing herein, there was introduced in evidence by the General Coun-sel a list prepared by the Respondent containing the names of all the Respond-ent's employees in the unit hereinabove found appropriate.The list showsthat on April 14, 1950, the Respondent had in his employ nine persons in thesaid unit.'On behalf of the General Counsel there were offered and received inevidence seven signed cards'each reading as follows :Authorization for Representation under the National Labor Relations ActI, - the undersigned,employee of -------------------- employed at--------------------Dept.No. -------- Clock No. -------- Shift No.-------- Plant No. -------- Homeaddress -------------------- City-------------------- Tel. No. ---------hereby authorize the International Association of Machinists to representme as any exclusive Collective Bargaining Agent with respect to wages,hours of employment, and other conditions of employment, in accordancewith the provisions of the National Labor Relations Act.The full power and authority to act for the undersigned as describedherein supersedes any power or authority heretofore given any person ororganization to represent me.This does not oblige me financially in any way.Date ------------------------------------------------------------Signature of employee----------------------------------------Please print nameThe six cards bore the respective signatures of six persons in the appropriateunit.One card is dated March 28, 1950; two are dated April 11, 1950; and2Rowan Motor Company,90 NLRB No 156 ;SheeleyMotor Sales Co , 89 NLRB 1376 ;Fuller AutomobileCo , 88 NLRB 14523 The undersigned excludes Philip Arana from the unitThe record clearly shows thatbefore, on,and after April 14,1950, Arana was a supervisor with authority to hire andfire* This number includes the card of Arana.Respondent'scounsel contended at thehearing,and in his brief, that because Arana signed an authorization card and attendedthe meeting of April 13,the Union did not represent an uncoerced majority at the timeitmade its demands for recognitionIn support of his contention,counsel relies on theWells, Inc.case, 68 NLRB 545. The facts in that case are clearly distinguishable fromthose here presentThe record herein unmistakably shows that Arana signed the cardand attended the meeting at the behest of certain nonsupervisory employees of theRespondent and that his supervisory status was well known to them.At the meeting,Arana informed Gordon, the spokesman for the Union, of his supervisory status andadmittedly there was discussion as to his eligibility to participate in an election if theRespondent demanded that the Union be certified by the Board before he would recognizetheUnion as the collective bargaining representative of his employeesThere is noevidence that his action in signing an authorization card and attending a union meetinghad the slightest coercive or persuasive effect on the nonsupervisory employees KELLY A., SCOTT661three are undated.The cards, after being signed, were mailed to the Union.One bears the postmark of March 28, 1950, and the remaining five were mailedon April 11, 1950.There is no dispute that each of the six persons whose names appear on thecards signed the cards voluntarily and without any coercion on the behalf ofthe Union or by any of its representatives.The Respondent, however, main-tains that the Union at no time represented the majority of the employees inthe appropriate unit because none of the signers of the cards signed them withthe intention of designating the Union as his collective bargaining representative.Each of the six signers testified in substance that he signed the card so as togain admission to a union meeting in order to ascertain whether it would bebeneficial for him to join the Union ; that he did not intend thereby to designatethe Union his collective bargaining representative; and that he did not readthe card prior to affixing his signature thereto ; and that after attending ameeting at the union hall on April 13, 1950, at which, among those things, thesaid six elected a shop steward from among themselves, he decided that he didnot wish to become affiliated with the Union.Each admitted, however, that atno time did he inform the Union of his decision not to affiliate with it, or requestthe return of the authorization card which he had signed, or revoke the desig-nation of the Union as his collective bargaining representative.Furthermore,there is no evidence that any of the said six persons informed the Respondentthat he had repudiated the Union as his representative.The record clearly indicates, and the undersigned finds, that for about a monthprior to the signing of the card by Joseph Slackie on March 28, 1950, and mailingit to the Union the following day, the Union had been passing out to the Re-spondent's employees handbills and authorization cards similar to those in evi-dence ; that during that period the employees had discussed among themselvesthe Union, the handbills, and the cards ; and that it was the spontaneous,voluntary action of the employees to sign the cards when they did ; and thatwhen they signed the cards it was their clear intention to designate the Unionas their collectivebargainingrepresentative.Their testimony that they signedthe cards without reading them and for the purpose of 'gaining admission to aunion meeting or to secure a Board election is patently and knowingly false.Their demeanor on the witness stand clearly indicated to the undersigned thatthey were, and each of them was, withholding the true facts. The designationsare clear and unequivocal and nothing therein could have led the signers thereof,or any other reasonable persons, to believe that the cards had to be signedin order for them to gain admission to a union meeting or to obtain a Boardelection.Under the circumstances, the undersigned finds that the said six persons bysigning the said authorization cards duly designated the Union as their col-lective bargaining representative.The undersigned further finds, upon thebasis of the foregoing and upon the entire record, that the Union was on April11, 1930, and at all times thereafter has been, the duly designated representativeof a majority of the employees in the appropriate unit, and that, by virtue ofSection 9 (a) of the Act, was, on April 11, 1950, and since that date has been,the exclusive representative of all the employees in the said unit for the purposesof collective bargaining in respect to rates of pay, wages, hours of employment,or other conditions of employment 66 The Mengel Company,80 NLRB 705, 724 ;Vulcan Forging Company,85 NLRB 621 ;West Fork Out Glass Company,90 NLRB 944;Appalachian Electric PowerCo., 140 F.2d 217;-Botany Worsted Mills,133 F. 2d 876;Motor Valve & ManufacturingCo., 149F. 2d 247. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDC.The refusal to bargainAs found above, Gordon, Foote, and Sharp called upon the Respondent onApril 14, 1950, and demanded that he recognize and deal with the Union asthe exclusive collective bargaining representative of the Respondent's employees.According to the credible testimony of Foote, the following ensued at thatmeeting:When we first walked in the door, Mr. Scott looked up and asked whathe could do for us.He said, "Hello, gentlemen, what can I do for you?"Mr. Gordon did most of the talking. In fact, he did all the talking.Hehanded Mr. Scott his personal card with name and occupation on the card.He then introduced himself and then he introduced Mr Sharp and myself.He said, "We represent a majority of your employees and we come to askyou to bargain with us on wage, hours, and working conditions."When Mr. Gordon finished asking him to bargain on wages, hours, andworking conditions, Mr Scott said, "Ask your God damn mechanics how theywould like me to shut the shop down, and I can do it before you can eventellme what you came here to say."And Mr. Gordon again asked Mr. Scott if he would bargain with us onwages, hours, and working conditions, at which time Mr. Scott said, "Takeyour damn mechanics elsewhere and organize them. I need a bunch ofunion mechanics like I need a hole in the head."Mr. Gordon then asked Mr. Scott, "Do you then refuse to talk with us onthis subject, Mr. Scott?"To which Mr. Scott replied, "Get the hell off myproperty.I don't want to talk to you about anything."Mr. Gordon then said, "I am sorry you feel that way, Mr. Scott," and sowe took our exit and left.Scott, the Respondent, admitted on the witness stand that when Gordonrequested that he recognize the Union as the collective bargaining agent ofits employees, he replied that Gordon "represented the biggest pile of crap Iever looked at and to move himself from my premises."Upon the basis of the foregoing, and upon the entire record in the case, theundersigned concludes and finds that on April 14, 1950, and at all times materialherein, the Respondent failed and refused to bargain collectively with the dulydesignated representative of a majority of his employees in the unit hereinabovefound appropriate, in violation of Section 8 (a) (5) of the Act, thereby inter-fering with, restraining, and coercing his employees in the exercise of the rightsguaranteed in Section 7 thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and such of them as have been found to constituteunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, it willbe recommended that he cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. RICHMOND, DRY GOODS COMPANY, INC.663Having found that the Respondent has refused to bargain, in violation ofSection 8 (a) (5) and 8 (a) (1) of the Act, the undersigned will recommend thatthe Respondent cease and desist from engaging in such conduct. The under-signed will further recommend that the Respondent, upon request, bargain col-lectivelywith the Union as the exclusive representative of all the employeesin the unit hereinabove found appropriate.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Association of Machinists, District Lodge No. 727, is a labororganization, within the meaning of Section 2 (5) of the Act.2.All the Respondent's mechanics, lube men, parts men, body and fendermen, painters, service mechanics, maintenance men, and working foremen, ex-cluding guards, professional employees, clerical employees, salesmen, andsupervisors as defined by the Act, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.3.International Association of Machinists, District Lodge No. 727 was onApril 11, 1950, and at all times relevant thereafter has been, the exclusive repre-sentative of all the employees in such unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.4.By refusing on April 14, 1950, and thereafter to bargain collectively withInternational Association of Machinists, District Lodge No. 727, as the exclusiverepresentative of all the employees in the appropriate unit, the Respondent hasengaged in, and is engaging in, unfair labor practices, within the meaning ofSection 8 (a) (5) of the Act.5.By the said refusal the Respondent interfered with, restrained, and coercedhis employees in the exercise of the rights guaranteed in Section 7 of the Act,and thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]RICHMOND DRY GOODS COMPANY,INC.andRETAIL CLERKS INTER-NATIONALASSOCIATION, LOCAL 157, AFL,PETITIONERRICHMOND DRY GOODS COMPANY, INC.andWAREHOUSE EMPLOYEESUNION LOCAL No. 322,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, AFL,PETITIONER.Cases Nos.5-RC-730 and 5-RC-789.March 5, 1951Decision and OrderUpon petitions duly filed, a consolidated hearing was held before'Dudley S. Knox, hearing officer.The hearing officer's rulings made93 NLRB No. 87.